Citation Nr: 1813010	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-17 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for renal cell carcinoma, including as due to herbicide exposure, asbestos exposure, or service-connected Hodgkin's disease.


(The issues of entitlement to service connection for a heart disorder, diabetes mellitus, and Hodgkin's disease are the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Patricia M. Ferguson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1968 to July 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the RO in Columbia, South Carolina, which denied service connection for renal cell carcinoma.  The Veteran testified from Columbia, South Carolina, at a February 2017 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Renal Cell Carcinoma

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C. 
§ 1116 (2012); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2017).  Renal cell carcinoma is not a disability subject to presumptive service connection due to herbicide exposure.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

During the course of this appeal the Veteran has advanced that the currently diagnosed renal cell carcinoma was due to in-service herbicide exposure, in-service asbestos exposure, or the now service-connected Hodgkin's disease.  In April 2015, VA received an adequate opinion finding that the Veteran's renal cell carcinoma was less likely than not due to asbestos exposure during service.

Per a separately issued February 2018 Board decision, the Board found that the Veteran was exposed to the herbicide Agent Orange while serving on board the USS Chicago.  Based upon this herbicide exposure, the Board granted service connection for Hodgkin's disease.

As noted above, while renal cell carcinoma is not subject to presumptive service connection due to herbicide exposure, service connection may still be granted on a direct basis; therefore, remand to obtain a direct service-connection opinion is warranted.  Further, as the Veteran is now service connected for Hodgkin's disease, a secondary service connection opinion should also be obtained.

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should request that the Veteran provide any relevant outstanding private treatment records not already associated with the record.  The AOJ should also request that the Veteran complete a VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs, to allow the AOJ to obtain the Veteran's treatment (medical) records from the Salem Vet Center.  Further, the AOJ should obtain any outstanding VA treatment records for the period from November 2017.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request information as to any private treatment for renal cell carcinoma received during the relevant period on appeal.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the Veteran's renal cell carcinoma, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2017).

2.  Ask the Veteran to submit the appropriate release to allow the AOJ to obtain the outstanding treatment records from the Salem Vet Center.

3.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's renal cell carcinoma, not already of record, for the period from November 2017.

4.  Return the April 2015 VA renal cell carcinoma opinion to the VA examiner who rendered the opinion for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should offer the following opinions: 

A)  Is it at least as likely as not (50 percent or higher degree of probability) that the renal cell carcinoma was due to the Veteran's herbicide exposure during service?

B)  Is it at least as likely as not (50 percent or higher degree of probability) that the service-connected Hodgkin's disease caused the currently diagnosed renal cell carcinoma?

C)  Is it at least as likely as not (50 percent or higher degree of probability) that the service-connected Hodgkin's disease aggravated (that is, worsened in severity) the currently diagnosed renal cell carcinoma?

5.  Then, readjudicate the issue of service connection for renal cell carcinoma, including as due to herbicide exposure, asbestos exposure, or service-connected Hodgkin's disease.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



